DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Document 2013/219942 as provided by applicant (hence, ‘942 document).
In re claim 1, the ‘942 document teaches an in-wheel motor to drive a vehicle, the vehicle drive device comprising: an in-wheel motor (6A) that is provided in a wheel of the vehicle and drives the wheel, wherein the in-wheel motor generates maximum output power in a high revolutions range equal to or more than a predetermined number of revolutions that is more than zero (clear from abstract).
In re claim 2, the ‘942 document teaches the in-wheel motor is an induction motor (abstract).
In re claim 3, the ‘942 document teaches the in-wheel motor directly drives the wheel in which the in-wheel motor is provided, without intervention of a deceleration mechanism (see par. 15; examiner utilized the free patent translation provided at the espacenet online portal from the European Patent Office).
In re claim 4, the ‘942 document teaches a body side motor (6) that is provided in a body of the vehicle and drives the wheel of the vehicle, wherein the body side motor 
In re claim 5, the ‘942 document teaches the body side motor is a permanent magnet motor (abstract).
In re claim 7, the ‘942 document teaches an in-wheel motor to drive a vehicle, the vehicle drive device comprising: an in-wheel motor that is provided in a wheel of the vehicle and drives the wheel, wherein the in-wheel motor generates maximum output power in a high vehicle speed range equal to or more than a predetermined vehicle speed that is more than zero (abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ‘942 document, as provided above and further in view of Tu et al. (US 2014/0368041).
In re claim 6, the ‘942 document differs in that it does not explicitly teach a battery and a capacitor that supply electric power for driving the body side motor and/or the in-wheel motor, wherein a voltage of the battery is applied to the body side motor and a voltage of the battery and the capacitor that are connected in series is applied to the in-wheel motor. The examiner notes that such power arrangements are known in the art. For example, attention is directed to Tu which teaches a capacitor in series with a battery. It would be obvious to one of ordinary skill in the art to incorporate into the ‘942 document with a capacitor in series with a battery, as taught by Tu, in order to optimize the energy, power and life cycle of the various components within the energy storage system
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/           Primary Examiner, Art Unit 3614